                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

   WTW INVESTMENT COMPANY,                              §
   LTD., INDIVIDUALLY, ET AL.,                          §
                                                        §
           Plaintiffs,                                  §
                                                        §   Civil Action No. 3:17-CV-00332-X
   v.                                                   §
                                                        §
   JEFFERIES, LLC,                                      §
                                                        §
           Defendant.                                   §

                         MEMORANDUM OPINION AND ORDER

        The plaintiffs—WTW Investment Company, Ltd., Renouard Investments,

LLC, and several individuals (collectively, “Investors”)—seek leave to file a fourth

amended complaint, adding a federal securities fraud claim [Doc. No. 129].

Defendant Jefferies, LLC (Jefferies) opposes the request. And, deeming the motion

for leave to be filed in bad faith, Jefferies requests the Court to impose sanctions on

the Investors [Doc. No. 134]. In their response to Jefferies’s motion for sanctions, the

Investors counter-move for sanctions against Jefferies [Doc. No. 148]. After careful

consideration, the Court DENIES all three motions.1

                                                    I.

        The Court first addresses the Investors’ motion for leave to amend their

complaint.


         1 Under section 205(a)(5) of the E-Government Act of 2002 and the definition of “written

opinion” adopted by the Judicial Conference of the United States, this is a “written opinion[] issued by
the court” because it “sets forth a reasoned explanation for [the] court’s decision.” It has been written,
however, primarily for the parties, to decide issues presented in this case, and not for publication in
an official reporter, and should be understood accordingly.

                                                    1
                                                       A.
          Regarding motions for leave to amend pleadings, Federal Rule of Civil

Procedure 15(a)(2) says that courts “should freely give leave when justice so

requires.”2 But leave to amend “is by no means automatic.”3 Although district courts

“must possess a ‘substantial reason’ to deny a request for leave to amend,”4 the

“decisions concerning motions to amend are ‘entrusted to the sound discretion of the

district court[.]’”5 Federal courts in the Fifth Circuit follow the guidance of the

Supreme Court of the United States by examining “five considerations to determine

whether to grant a party leave to amend a complaint: 1) undue delay, 2) bad faith or

dilatory motive, 3) repeated failure to cure deficiencies by previous amendments,

4) undue prejudice to the opposing party, and 5) futility of the amendment.”6 Finding

any one of these factors is enough for the district court to deny a motion for leave to

amend.7




          2   Fed. R. Civ. P. 15(a)(2).
       3 Little v. Liquid Air Corp., 952 F.2d 841, 845–46 (5th Cir. 1992) (citing Addington v. Farmer’s

Elevator Mut. Ins. Co., 650 F.2d 663, 667 (5th Cir. 1981)).
          Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004) (quoting Lyn-Lea Travel Corp. v. Am.
          4

Airlines, 283 F.3d 282, 286 (5th Cir. 2002)).
          5   Smith, 393 F.3d at 595 (quoting Quitanilla v. Tex. Television, Inc., 139 F.3d 494, 499 (5th Cir.
1998)).
          Smith, 393 F.3d at 595 (citing Rosenzweig v. Azurix Corp., 332 F.3d 854, 864 (5th Cir. 2003).
          6

See Foman v. Davis, 371 U.S. 178, 182 (1962) (“In the absence of any apparent or declared reason—
such as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure
deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue of
allowance of the amendment, futility of amendment, etc.—the leave sought should, as the rules
require, be ‘freely given.’”).
       7 See Foman, 371 U.S. at 182 (stating that leave should be freely given only in the absence of

“any apparent or declared reason” to do otherwise).

                                                        2
                                                 B.

       Although Jefferies argues that the Investors’ motion for leave should be denied

for all five Foman factors, the Court finds specifically that the motion for leave was

unduly delayed and, if granted, the amended complaint would unduly prejudice

Jefferies. If permitted, the Investors’ proposed amended complaint would be their

fifth operative complaint in this case, which began almost three years ago. But this

is the Investors’ sixth overall attempt to plead their claims. In other words, by the

time they filed their pending motion for leave, the Investors had sought to plead or

replead their claims, on average, about once every four months of this litigation.

Despite all these attempts to plead or amend, only now do the Investors seek to move

beyond state-law claims and plead a federal cause of action.

       In the Fifth Circuit, the “touchstone of the inquiry under rule 15(a) is whether

the proposed amendment would unfairly prejudice the defense by denying the

defendants notice of the nature of the complaint.”8 Although this standard tends to

refer to situations when plaintiffs attempt to plead “an entirely new factual basis for

the plaintiffs’ claims,” the core purpose of this inquiry is to determine if the proposed

amendment would have a “significant tendency to disrupt trial proceedings.”9

Specifically, the court can consider if the amended pleadings may require the parties

to “reopen discovery and alter their trial strategies.”10



        8 Lowrey v. Texas A&M Univ. Sys.., 117 F.3d 242, 246 (5th Cir. 1997) (citing Engstrom v. First

Nat’l Bank, 47 F.3d 1459, 1464 (5th Cir. 1995)).
       9   Little, 952 F.2d at 846.
       10   Id.

                                                  3
        The Court finds that the Investors’ attempt to amend their complaint again

would unduly prejudice Jefferies because it would fundamentally alter the nature of

the complaint, unduly prejudicing Jefferies’s ability to defend itself adequately in this

case. Here, the Investors’ attempt to plead a new federal securities fraud claim based

on evidence they obtained from Jefferies in discovery. But Jefferies points out that if

the Investors had pleaded these alleged violations of Section 10(b) and Rule 10b-5 of

the Exchange Act of 1934 in their initial complaint, Jefferies could have sought an

automatic stay of discovery. Jefferies says that this automatic stay on discovery could

have precluded the Investors from obtaining in the first instance the very evidence

the Investors are now attempting to use as a basis for their new federal securities

fraud claims.11 Notably, the Investors do not dispute Jefferies’s statement of the

law—instead, the Investors only claim that their discovery requests were not

burdensome, that Jefferies did not cooperate in discovery, and that they didn’t plead

federal securities fraud claims earlier because they wanted to satisfy their good-faith

obligations to the Court under Rule 11 of the Federal Rules of Civil Procedure.

        The Court is unpersuaded by the Investors’ justifications for seeking leave to

file a fifth complaint. Whether their discovery requests were burdensome or Jefferies

was uncooperative is immaterial if Jefferies could have, and likely would have, sought

an automatic stay of discovery if the Investors had pled their federal securities fraud

claim in the first instance. Furthermore, while the Court appreciates the Investors’


        11 See 15 U.S.C. § 78u-4(b)(3)(B) (“In any private action arising under this chapter, all discovery

and other proceedings shall be stayed during the pendency of any motion to dismiss[.]”). See also
Chadbourne & Parke LLP v. Troice, 571 U.S. 377, 382–83 (2014) (noting that the Private Securities
Litigation Reform Act of 1995 “permits defendants to obtain automatic stays of discovery”).

                                                    4
desire to satisfy their obligations under Rule 11, the Court notes that the pleading

standards of Rule 8 and Rule 9(b)—although high (and even heightened for

allegations of fraud)—do not require an evidentiary basis that can only be established

through the discovery process.

         Simply stated: the Investors could have pleaded their proposed federal

securities fraud claim much earlier, but, if so, this litigation—specifically Jefferies’s

defense—would likely have proceeded much differently. To grant the Investors leave

to amend their complaint for this proposed claim now would excuse undue delay and

permit undue prejudice. In its discretion, the Court finds that its necessary power to

manage this case tempers its general obligation to freely grant leave to amend.12 And

the Court also finds that the Investors have not met their “burden of showing” that

their “delay ‘was due to oversight, inadvertence, or excusable neglect[.]”13 For these

reasons, the Court DENIES the Investors’ motion for leave to amend their complaint

again.

                                                 II.

         The Court next addresses Jefferies’s motion for sanctions on the Investors and

the Investors’ counter-motion for sanctions on Jefferies.




          Little, 952 F.2d at 846 (“While leave to amend must be freely given, that generous standard
         12

is tempered by the necessary power of a district court to manage a case.” (quoting Shivangi v. Dean
Witter Reynolds, Inc., 825 F.2s 885, 890 (5th Cir. 1987))).
       13 Gregor v. Mitchell, 634 F.2d 199, 203 (5th Cir. 1981) (quoting Frank Adam Elec. Co. v.

Westinghouse Elec. & Mfg. Co., 146 F.2d 165, 167 (8th Cir. 1945)).

                                                 5
                                                 A.

       Jefferies seeks sanctions under 28 U.S.C. § 1927, which says that any

“attorney . . . who so multiplies the proceedings in any case unreasonably and

vexatiously may be required by the court to satisfy personally the excess costs,

expenses, and attorneys’ fees reasonably incurred because of such conduct.” 14

Because the text of the statute says that the Court “may” require sanctions for such

conduct, the statute permissively allows and does not mandatorily require such

sanctions.

                                                 B.

       Here, the Court declines to exercise its discretion to impose sanctions on the

Investors for requesting leave to amend their complaint. The Court also declines to

exercise its discretion to impose sanctions on Jefferies, which the Investors request

in their counter-motion for sanctions. The parties can debate the legal merits of a

motion for leave to amend a complaint without requiring the Court to sanction the

Investors for requesting leave to amend or requiring the Court to sanction Jefferies

for requesting the Court to sanction the Investors for requesting leave to amend.

Such practices distract the Court and delay just outcomes for parties.15 Therefore,

the Court determines that its denial of the Investors’ motion for leave to amend is



       14   28 U.S.C. § 1927.
       15 See Dondi Props. Corp. v. Commerce Sav. & Loan Ass'n, 121 F.R.D. 284, 286 (N.D. Tex. 1988)
(“With alarming frequency, we find that valuable judicial and attorney time is consumed in resolving
unnecessary contention and sharp practices between lawyers. Judges and magistrates of this court
are required to devote substantial attention to refereeing abusive litigation tactics that range from
benign incivility to outright obstruction.”).



                                                 6
enough, and so it DENIES Jefferies’s motion for sanctions and it DENIES the

Investors’ counter-motion for sanctions.

                                           III.

      After careful consideration, the Court DENIES the Investors’ motion for leave

to amend their complaint, DENIES Jefferies’s motion for sanctions, and DENIES

the Investors’ counter-motion for sanctions. All relief not expressly granted is denied.

By separate order, the Court will rule on Jefferies’s ripe motion to dismiss.



      IT IS SO ORDERED this 24th day of January 2020.




                                                  _________________________________
                                                  BRANTLEY STARR
                                                  UNITED STATES DISTRICT JUDGE




                                            7
